FILED
                            NOT FOR PUBLICATION
                                                                           JAN 27 2017
                     UNITED STATES COURT OF APPEALS                    MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


NORBERT J. KEILBACH,                             No. 15-55472

               Plaintiff - Appellant,            D.C. No. 2:14-cv-09827-RGK-JC

  v.
                                                 MEMORANDUM*
EAST WEST BANK; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                      Argued and Submitted January 10, 2017
                               Pasadena, California

Before:        KOZINSKI and WATFORD , Circuit Judges, and WHALEY,**
               Senior District Judge.
       Appellant Norbert J. Keilbach appeals from the district court’s order

dismissing his complaint for damages allegedly resulting from violations of the


          *
            This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The Honorable Robert H. Whaley, Senior District Judge for the United
States District Court for the Eastern District of Washington, sitting by designation.
Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. § 1961 et seq.

Keilbach also objects to the dismissal of his complaint with prejudice and without

leave to amend.

      For the reasons stated in the district court’s order (Keilbach v. Nam, No.

2:14-cv-09827-RGK-JC (C.D. Cal. Mar. 13, 2015)), the judgment is AFFIRMED.




                                         2